Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8139869. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8705807. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8942432. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10127443. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7860318. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8520957. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10643068. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims recites features/limitations of claims 21-40 of instant application.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-35 and 37-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al.(Pub.No: US 2004/0162984A1) in view of Lubow (Pub.No: US 20050072846 Al).
Regarding claim 21, Freeman provides for at least one document reader ( Fig.2 step 210,[0038], see " a receiving agent scans the document barcode, as indicated at block 210")configured to: receive a first portion of information from at least one ID document (see [0038], see passport) and receive a second portion of information from at least one travel document( see [0040], see "The local computer then recalculates the cryptographic hash of the retrieved biometric(s) and  validates its integrity by comparing it to the hash incorporated in the document (block 250). If the recalculated cryptographic hash matches the hash included in the document barcode, the retrieved data is validated. If it does not match, then either the data stored in the repository or the barcode on the document is not valid. If they match, the document is authenticated, as indicated at block 250"); compare the first portion of information and the second portion of information; determine whether the first portion of information and the 
Regarding claim 22, Freeman provides for, wherein the at least one document reader comprises a card reader, a magnetic reader, a bar code reader, an information retriever, a smart card reader, a laser reader, an  ( Fig.2 step 210,[0038], see " a receiving agent scans the document barcode, as indicated at block 210").
Regarding claim 23, Freeman provides for, wherein the at least one ID document comprises at least one of: a driver's license, a visa document, a green card, a passport, a military identification, a government issued identification, or a non-government issued identification (see [0038], see passport).
Regarding claim 24, Freeman provides for, wherein the at least one travel document comprises a nongovernment issued document (see [0029], see “a passport, driver's license, an airline ticket, a credit card").
Regarding claim 25, Freeman provides for, wherein the at least one ID document or the at least one travel document is in electronic form (see [0029], see “an airline ticket, a credit card").
Regarding claim 26, Freeman provides for, wherein the first portion and the second portion are associated with a parameter describing a person, the parameter including at least a name of the person (see " [0015] When an individual whose identity certificate has been stored in the TIA database wishes to request a privilege, such as a driver's license, passport, an airline travel itinerary).

Regarding claim 28, Freeman provides for, wherein at least some of the first portion of information or the second portion of information are obtained from a machine readable zone, magnetic stripe, text, or a bar code (see [0038], see passport).
Regarding claim 29, Freeman provides for, wherein at least some of the first portion of information or the second portion of information are extracted from an image (see [0030], see "the biometric data is a photograph, but may also, or alternatively, include fingerprints, footprints, iris scans, retina scans, DNA information, or the like").
Regarding claim 30, Freeman provides for, wherein at least some of the first portion of information or the second portion of information is recalled from memory and output via a display ( Fig.2 see step 240, see [0040], see “ as described in block 240, to provide at the local computer 214 the biometrics previously stored when the privilege certificate was granted”).

verification will fail”).
Regarding claim 32, Freeman provides for, wherein the at least one travel document is temporarily valid ( (see " [0015] When an individual whose identity certificate has been stored in the TIA database wishes to request a privilege, such as a driver's license, passport, an airline travel itinerary).
Regarding claim 33, Freeman provides for, wherein the at least one ID document or the at least one travel document include one or more biometric parameters, the one or more biometric parameters including at least one of a picture of the ID document holder, a gender, a fingerprint, DNA information, a blood type, an eye color, a hair color, a weight, or a height (see [0038], see passport).

Regarding claim 35, Freeman provides for, wherein the match is an identical match or an analogous match ( see [0040], see "The local computer then recalculates the cryptographic hash of the retrieved biometric(s) and  validates its integrity by comparing it to the hash incorporated in the document (block 250). If the recalculated cryptographic hash matches the hash included in the document barcode, the retrieved data is validated. If it does not match, then either the data stored in the repository or the barcode on the document is not valid. If they match, the document is authenticated, as indicated at block 250").
Regarding claim 37, see the rejection of claim 1. It recites similar limitations as claim 37. Hence it is similarly analyzed and rejected.
Regarding claim 38, see the rejection of claim 1. It recites similar limitations as claim 38.except for at least one payment account document (see [0029], see credit card). Hence it is similarly analyzed and rejected.

Regarding claim 40, see the rejection of claim 1. It recites similar limitations as claim 40. Hence it is similarly analyzed and rejected.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (Pub. No: US 2004/0162984A1) in view of Lubow (Pub. No: US 20050072846 Al), further in view of Barnes, JR.  Pub .No: US 20030220835 A1.
Regarding claim 36, Freeman as modified by Lubow does not provide for, wherein the match indication comprises a color indication, a visual indication, or an audible indication. Barnes teaches the above limitation (see [0134], see “The device 101 receives the acknowledgement or confirmation of satisfactory completion of the transaction and provides the user with a visual and/or audible indication of the success of the transaction”). It would have obvious to one ordinary skill in the art at the time the invention was made to incorporate the teaching of Barnes, with the system and method of Freeman as modified by Lubow , in order to receives the acknowledgement or confirmation of satisfactory 
completion of the transaction and provides the user with a visual and/or 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/ALI BAYAT/           Primary Examiner, Art Unit 2664